Title: To James Madison from John Dawson, 25 June 1801
From: Dawson, John
To: Madison, James


Dear Sir
Paris—June 25 1801.
Before this you are fix’d at the seat of goverment and I hope in a manner agreeable to yourself and to Mrs. Madison, to whom I pray you to present me with much esteem.
I have just seald a letter directed to the Secretary of state. This is intended for yourself, and our friend Mr Jefferson.
A strange and mysterious delay has taken place relative to the ratification to the causes of which I am in some measure a stranger, as every thing on the part of our minister has been conceal’d from me in the most studi’d manner. I was taught to believe that it woud take place three weeks ago and still think that it is owing more to an attention to forms than to any real objections, or to an unfriendly disposition in this goverment—other causes may operate. Delays are allways injurious to the public tho sometimes convenient to individuals. I refer you to Mr. Purviance, who will hand you this—who is well acquainted with affairs in this country, and in whom entire confidence is to be plac’d in every respect.
Since my arrival many applications have been made to me for recommendations to office. It is what I shoud do at all times with caution, and especially w[h]ere I am not personally acquainted—however from representations which have been made to me I think it my duty to mention the following persons. Cathalan as Consul at Marsaills—Dobré at Nantz—John Appleton at Dunkirk &c—Cutting at Havre—and Fenwick, against whom I believe many reports unfounded for Bordeaux. I have found Mr. Barlow a very able and upright man, and do believe that Mr. Swan might be employd in a manner usefull to the U. S. Mr. Jefferson is acquainted I think with all the above mention[ed] Gentlemen. From Lafayette, Volney, Kosciousko and Adet I have recievd the most convin[c]ing proofs of their attatchment to our country. I presume it is known to you that Tripoli has declard war against the U. S. and that she will be supported by the other powers of Barbary.
A treaty was signd with Portugal on the 8 Int, which has been ratifyd by Spain, and awaits the decision of this goverment which is said not to be well pleasd with it. The first Consul is discontended [sic] with the holy father, and thinks the surrender of all temporal power orthodox—his holiness differs in opinion. A French army has enter’d Rome, and a Roman Envoy Paris. You will judge the result of the argument at this day. An invasion of England is spoken off [sic] with confidence, and to judge from the preparations on the coast, and the marching of armies from the frontiers is seriously contemplated. At the same time couriers are constantly passing between the two goverments and peace is daily expected by many. The death of Paul premier may be considerd as a great event. It unhingd the coalition ⟨of⟩ the north, and it is uncertain whether and when it will cement, as his successor has not discoverd his character and partialities.
I realy begin to be tir’d of the vices of civilisation, and think I woud retire to the wilds of the Missisippi, after the next session, if a successor has not been appointed to Mr. Sargeant. Health & friendly salutations
J Dawson.
 

   
   RC (DLC). Docketed by JM.



   
   Letter not found.



   
   John Henry Purviance, in 1795 Monroe’s private secretary in France, now sought a position in the Jefferson administration (Ammon, James Monroe, pp. 143, 196).



   
   Dawson landed at Le Havre 9 May and reached Paris the thirteenth (Mountflorence to JM, 17 May 1801).



   
   Stephen Cathalan, Jr., served as vice-consul after 1790 and then, under Jefferson, as commercial agent in Marseilles; P. F. Dobrée had been appointed vice-consul at Nantes in May 1794; Nathaniel Cutting of Massachusetts was Washington’s choice as consul at Le Havre in February 1793; Appleton was confirmed as consul at Calais in February 1802 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:48, 129, 158, 403, 406).



   
   The Treaty of Badajoz, establishing a truce in the War of Oranges, actually was signed 6 June. Portugal agreed to terms that included garrisoning some of its ports with French troops and closing its harbors to British shipping. In the Treaty of Madrid, September 1801, France agreed to final Spanish-Portuguese peace terms.



   
   On 15 July 1801, ending a long struggle, France and the Papacy signed a concordat by which the church was to retain most of its papal states in Italy and the first consul was to exercise considerable authority over the French clergy—the government paying salaries and nominating bishops, while recognizing Catholicism as the official French religion. The agreement was not ratified until April of the following year (Alexandre de Clercq, ed., Recueil des traités de la France [23 vols.; Paris, 1880–1917], 1:446–49).


